Gest, J.,
The Auditing Judge was so clearly right in his adjudication that little need be added to it. Price’s Estate, 279 Pa. 511, is cited by the learned counsel for the exceptants to show that their interests are vested, and there is quoted from the opinion of the Supreme Court the following (taken from Jarman on Wills): “Where property is given to the children of A in the event of his leaving a child or children surviving him, and he has several children, some of whom die in his lifetime and others survive him, the interests of all the children vested on his death,” but the Supreme Court added, to the above, Jarman’s important qualification, which the court italicized, “But of course the principle does not apply when the contingency of survivorship is expressly attached to the class who are to take.” This was the case in Price’s Estate and is the case here.
The exceptions are dismissed and the adjudication confirmed absolutely.
Thompson, J., did not sit.